Citation Nr: 1816353	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  13-01 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a low back disability, claimed as low back pain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel





INTRODUCTION

The Veteran served on active duty from March 1989 to July 1993. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2010 rating decision in which the RO continued the denial of service connection for back pain. In July 2011, the Veteran filed a notice of disagreement (NOD). A statement of the case (SOC) was issued in December 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2012.

In June 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of this hearing is associated with the claims file.

In January 2015, August 2015 and May 2017, the Board remanded the claim for further development.  In connection with each remand, after accomplishing further action, the agency of original jurisdiction (AOJ) continued to deny the claim (as last reflected, most recently, in a December 2017 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

For reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.





REMAND

Unfortunately, the Board finds that further action on the claim for service connection for a low back disability is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board remanded this matter, inter alia, to obtain an addendum medical opinion addressing the etiology of the Veteran's diagnosed low back disabilities.  The remand specifically explained that the Veteran could be scheduled for another examination, if deemed necessary in the examiner's opinion.

On remand, an addendum opinion was sought from the March 2015 VA examiner.  The examiner stated "because the report made by me is more than two years old and the Veteran's period of service is more than 25 years old, I can not [sic], in good conscience, provide any additional opinions as to the genesis of his back pain."

The examiner's statement is insufficient.  First, while the examiner stated that the examination report was more than two years old, in the remand, the Board clearly indicated that the AOJ should schedule the  Veteran for another examination, if one was deemed  necessary in order for the examiner to render the requested opinion.   The record does not reflect any attempt to schedule the Veteran for another examination.  Second, despite the Veteran's period of service being more than 25 years old, the examiner attempted to offer opinions previously in March 2015.  The examiner did not reconcile why she was able to attempt to offer an opinion then, but was unable to do so in October 2017.

Under these circumstances, the Board concludes that substantial compliance with the May 2017 remand directives has not been achieved.  See D'Aries v. Peake, 22 Vet. App. 97, 105-06 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Accordingly, further remand of this matter to obtain the previously-quested medical opinion is required.  See Stegall, supra.  Specifically, an actual opinion responsive to the remand directive should be obtained.  Further, if the physician designated to provide the opinion is unable to do so in the absence of a contemporaneous examination, such examination should be scheduled by the AOJ.  
The Veteran is hereby advised that the failure to report for any scheduled examination, without good cause, may  result in denial of his service connection claim.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should take appropriate action to obtain associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file currently includes no treatment records from the Baltimore VA Medical Center (VAMC). However, in recent correspondence dated January 2018, the Veteran reported receiving treatment for his low back at the Baltimore VAMC from October 2017 forward.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  To ensure that all outstanding VA records are obtained, the AOJ should obtain from the Baltimore VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2017) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response. See 38 U.S.C. § 5103(b)(1) (2012); but see also 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Baltimore VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran a letter requesting that he  provide sufficient information, and if necessary, current authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from a physician other than the March 2015 VA examiner an addendum opinion addressing the etiology of the Veteran's diagnosed low back disorders.

Only arrange for the Veteran to undergo further VA examination, by an appropriate physician, if one is deemed necessary is the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.

If an examination is conducted, all appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

For each diagnosed low back disability currently present, or present at any point pertinent to the current claim (even if now asymptomatic or resolved), the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically-related to service, to particularly include the complaints of lower back pain and assessments noted therein.

In addressing the above, the examiner must consider and discuss all pertinent medical evidence (to include the March 1989 and January 1991 service treatment records) and all lay assertions (to include statements by the Veteran's girlfriend; his assertions as to carrying heavy ammunition during service, and falling from a bunk bed on his back; and all lay  assertions as to continuity of back symptoms since service). 

In determining the relationship, if any, between in-service events and current disability, the examiner must consider the combined effect of the Veteran's fall from a bunk and carrying heavy ammunition during service.

Notably, the absence of diagnosis of a specific back disability during, or ;shortly after service should not, alone, serve as the sole basis for a negative opinion.  

In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and that his girlfriend is competent to report her observations,; such reports must specifically be acknowledged and considered in formulating the requested  opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran an SSOC that includes clear reasons and bases for all determinations, and afford him an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

